Citation Nr: 9927578	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for deformity of the right 
fourth and fifth fingers, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran has verified active service from April to June 
1950 and reports active service from November 1949 to July 
1950.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  This case was the subject of a Board remand dated in 
June 1998.  


FINDING OF FACT

Deformity of the right fourth and fifth fingers is manifested 
by limitation of motion of the distal interphalangeal joint 
of the fourth finger and favorable ankylosis of the proximal 
interphalangeal joint of the fifth finger; for each finger, 
motion is possible to within at least 5.1 centimeters of the 
median transverse fold of the palm.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
deformity of the right fourth and fifth fingers have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71,4.71a, Diagnostic Codes 5003, 5010, 5223 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
increased rating claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that it is at least 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(192).  The Board is satisfied that the relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected deformity of 
the right fourth and fifth fingers.  The Board has found 
nothing in the historical record that would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations 
warranting an exposition of remote clinical histories and 
findings pertaining to this disability.  

Briefly, as noted in the introduction, the veteran's active 
service ended in June 1950.  He filed his original claim for 
VA disability compensation in November 1979.  In a rating 
decision dated in September 1980, the RO granted service 
connection for deformity of the 4th and 5th fingers of the 
right hand and granted a 10 percent rating from November 1979 
under Diagnostic Code 5010-5003.  The 10 percent rating has 
continued since then.  The veteran filed his current claim 
for an increased rating in November 1996.  

In conjunction with the veteran's increased rating claim the 
RO obtained VA outpatient records and hospital summaries 
dated from 1988 to 1998.  The only mention of the fingers of 
the right hand was in February 1990 when the veteran was seen 
with complaints of right wrist pain.  He also said he had 
some tingling and numbness of the right fifth finger.  The 
examiner noted flexion contracture of the right fifth finger.  
X-rays in February 1990 showed a flexion contracture at the 
proximal interphalangeal joint of the right small finger.  

At a VA examination conducted at the Ohio State University 
Medical Center in August 1997, the veteran reported a history 
of difficulty with opening the fourth and fifth fingers of 
the right hand since an injury in service.  The veteran 
reported no functional limits due to his right hand.  He 
reported he was able to dress, able to button, able to use 
zippers and able to brush his hair without any significant 
difficulty.  On examination, the veteran was unable to fully 
extend the proximal interphalangeal joint of the right fifth 
finger.  The interphalangeal joint lacked sixty degrees of 
full extension.  The skin overlying the joint was in a 
shortened position indicating that the veteran had not fully 
extended this joint for a significant period.  On examination 
of the right fourth finger, the distal interphalangeal joint 
lacked ten degrees of full extension.  The physician stated 
that preliminary examination of X-rays of the right hand 
showed no definitive bony lock in the proximal 
interphalangeal joint of the fifth finger.  The physician 
noted that he observed the veteran dressing and he did not 
use his fourth and fifth fingers to grip his clothing, which 
was consistent with how he presented.  In an addendum dated 
in September 1997, the physician stated that an 
electromyography/nerve conduction velocity study showed 
slowing of the right ulnar nerve across the elbow, consistent 
with mild ulnar neuropathy.  He also stated that digit five 
had flexion deformity at the proximal interphalangeal joint.  

In an August 1997 report of an X-ray study of the right hand, 
performed at Ohio State University Medical Center, the 
impression was persistent flexion of the fifth proximal 
interphalangeal joint suggesting a flexion contracture.  The 
physician stated this was likely post traumatic.  

The impression reported following VA X-rays of the right hand 
in November 1998 was flexion deformity of the right fifth 
proximal interphalangeal joint.  There was no acute osseous 
abnormality.  

The veteran underwent a VA examination in November 1998, and 
the physician stated that he reviewed the entire chart on the 
veteran.  The physician noted a history of injury of the 
right 4th and 5th digits while boxing in 1950.  The veteran 
reported that he had not sought treatment for the hand since 
that time, and his major complaint was that he could not use 
his right hand properly.  The veteran reported that when the 
tried to shake hands, the little finger caught in the hand.  
He also said that when he tried to put his hand in his 
pocket, his little finger caught.  In addition, the veteran 
reported that occasionally his little finger became numb when 
he was holding something tightly, as in carrying a bucket.  

On physical examination, the physician stated that the 
proximal interphalangeal joint of the 5th digit of the right 
hand was locked so that it could not extend to 0 degrees.  It 
was locked at 60 degrees of flexion.  The veteran could 
actively, and the physician could passively, get another 20 
degrees of flexion.  That, together with the full flexion at 
the metacarpophalangeal joint brought the tip of the 5th 
digit to the medial palmar crease.  The 4th digit was in a 
position of 30 degrees of flexion at the distal 
interphalangeal joint.  Active range of motion was from 30 to 
80 degrees, and passively the physician could move the joint 
from 0 to 80 degrees.  Ranges of motion of the proximal 
interphalangeal joint and metacarpophalangeal joints of the 
4th digit were normal, from 0 to 130 degrees.  In his 
narrative, the physician stated that the veteran could move 
the tip of the 4th digit to within 5 millimeters of his 
middle palmar crease.  He also stated that the veteran made a 
very tight fist, but the little finger became numb when he 
held the fist tightly.  In the final diagnosis the physician 
stated that the veteran lacked 5 centimeters of touching the 
mid palmar crease with the 4th digit.  

A VA electromyography study involving the right hand was 
conducted in November 1998.  The impression was probable 
compromise of the sensory branch of the ulnar nerve to digits 
four and five.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  The evaluation of the same 
disability under various diagnoses and the evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

The RO has rated the deformity of the fourth and fifth 
fingers of the right hand under the diagnostic code for 
traumatic arthritis.  Under the Rating Schedule, traumatic 
arthritis substantiated by X-ray findings is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71, Diagnostic 
Code 5010.  Degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In a note preceding Diagnostic Code 5220, 38 C.F.R. § 4.71a 
provides that in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits, the following rules will be observed:  (1) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints with either joint in extension or in extreme flexion, 
will be rated as amputation; (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable.  See 38 C.F.R. 
§ 4.71.  

Under the Rating Schedule, unfavorable ankylosis of the ring 
and little finger of one hand warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5219.  Note (b) following 
Diagnostic Code 5219 explains that the ratings for 
unfavorable ankylosis of multiple fingers, including 
Diagnostic Code 5219, apply to unfavorable ankylosis or to 
limited motion preventing flexion of tips to within 2 inches 
(5.1 centimeters) of the median transverse fold of the palm.  

Favorable ankylosis of the ring and little finger of one hand 
warrants a 10 percent rating under Diagnostic Code 5223.  
Note (a) following 38 C.F.R. § 4.71a, Diagnostic Code 5223, 
explains that the ratings for favorable ankylosis of multiple 
fingers, including Diagnostic Code 5223, apply to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches (5.1 centimeters) of the transverse fold of 
the palm.  Limitation of motion of less than 1 inch (2.5 
centimeters) in either direction is not considered disabling.  

Review of the record shows that with respect to the 4th and 
5th fingers of the right hand, one joint on each finger 
demonstrates impairment.  Recent examination has shown 
ankylosis of the proximal interphalangeal joint of the right 
5th digit, but the veteran is able to move the tip of the 5th 
digit to the medial palmar crease.  According to the 
regulations outlined above, this qualifies as favorable 
ankylosis of the 5th finger.  Examinations have revealed 
impairment of only the distal interphalangeal joint of the 
right 4th digit, which is limited in its motion, with active 
motion from 30 to 80 degrees and passive motion from 0 to 80 
degrees.  Notwithstanding the report of movement of the tip 
of the right 4th digit to within 5 millimeters of the 
transverse fold within the narrative of the examination 
report, according to the final diagnosis reported at the 
November 1998 examination, the veteran could move the tip of 
the right 4th finger only to within 5 centimeters of the 
median transverse fold of the palm.  Even though the 
physician stated that the veteran could make a tight fist 
with the right hand, the Board will presume the measurement 
reported in the final diagnosis to be accurate as it favors 
the veteran.  Nonetheless, the veteran is able to move the 
right 4th finger closer to the median transverse fold than 
the 5.1-centimeter limit required to classify the impairment 
as unfavorable ankylosis.  Thus, the impairment of the right 
4th digit qualifies as favorable ankylosis.  

As noted earlier, favorable ankylosis of two digits of one 
hand is rated under Diagnostic Code 5223.  That code 
specifies a 10 percent rating where there is favorable 
ankylosis of the ring and little finger of one hand.  
Although the veteran complained of occasional numbness of the 
right little finger, examiners have not reported significant 
sensory impairment that they associate with the ankylosis of 
the proximal interphalangeal joint of the right 5th digit.  
Further, they did not report evidence of weakened movement, 
excess fatigability or incoordination involving the right 
ring and little fingers, either individually or together.  It 
has been noted specifically that the veteran reported he was 
able to dress, able to button, able to use zippers and able 
to brush his hair without any significant difficulty.  Even 
with consideration of 38 C.F.R. § 4.40, 4.45 and 4.59, it is 
the opinion of the Board that neither alone, nor with 
consideration of the veteran's complaints that the disability 
interferes with actions such as shaking hands or putting his 
right hand in his pocket, does the evidence indicate 
functional impairment such that the disability meets or more 
nearly approximates the criteria for a rating in excess of 10 
percent under any potentially applicable diagnostic code.  

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998).  There is no evidence that the veteran 
has at any time since service been hospitalized due to 
service-connected deformity of the right fourth and fifth 
fingers.  The record shows that at the time of his original 
claim in 1980 the veteran reported that he last worked in 
1974 and stopped working because he was a house painter and 
his disability prevented him from holding a paintbrush.  
There is, however, evidence of record indicating that other 
disabilities, including alcoholism and seizures, were factors 
in the veteran's unemployment.  No current evidence of record 
indicates that the service-connected deformity of the right 
4th and 5th fingers presents an unusual or exceptional 
disability picture such as to render impractical the 
application of the regular schedular rating standards.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 10 percent for deformity 
of the right fourth and fifth fingers is denied.  



		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals



 

